An unpublis ed order shall not be reg:arded as precedent and shall not be cited as legal authority. SCR 123

l
l

IN THE SUPREME COURT OF THE STATE OF NEVADA

BENNETT GRIMES, No. 677-41
' Appellant,
vs. “
THE STATE OF NEVADzL FE  E D
Respnndent. ,
MAY 11 8 2015

  

(:25 K. LINDEMAN

ORDER DISMISSING APPEAL may 1:”: sum-{me mum
3“ DEPUTY CLERK“.

This is a pro se appeal from a district court nrder granting a
motion tn withdraw as enunsel. Eighth Judicial District Court, Clark
Cnunty; Michelle Leavitt, Judge.
Because no statute at court rule permits an appeal from an
nrder granting a motion to withdlraw as counsel, we lank jurisdiction.

Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1183, 1135 (1990).

Accordingly, we ‘
ORDER this appeal DISMISSED.

 

Dnulglae

 

CC: Hun. Michelle Leavitt, District Judge
Bennett Grimes

Attorney GeneraIfCarsun Cit};

Clark County District Attorney
Eighth District Cnurt Clerk

V, 0‘37